Citation Nr: 1824258	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-28 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for periodontal disease.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for left hip disability.

3.  Entitlement to service connection for left hip disability.

4.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Robin Hood, Attorney




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from March 1979 to March 2003.  

These matters come before the Board of Veterans' Affairs (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2017, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the file.

The issue of entitlement to service connection for a left hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if any action, on his part, is required.


FINDINGS OF FACT

1.  During the November 2017 Board hearing, the Veteran withdrew his claim pertaining to whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for periodontal disease.

2.  A final February 2004 rating decision denied the Veteran' service connection claim for a left hip disability.

3.  Evidence received since the February 2004 rating decision by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim for left hip disability, and raises reasonable possibilities of substantiating the claim.

4.  The evidence reasonably shows that the Veteran's sleep apnea had its onset during service.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the Veteran's substantive appeal concerning whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for periodontal disease.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The February 2004 rating decision denying the claim for service connection for left hip disability is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 3.104 (2017). 

3.  New and material evidence has been received to reopen the claim of service connection for left hip disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).

4.  The criteria for service connection for sleep apnea have been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim 

During the November 2017 Board hearing, the Veteran withdrew his appeal for whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for periodontal disease.  Hearing Transcript, p. 3.  According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.  The Board observes that the hearing since has been transcribed; thus it has been reduced to writing.  38 C.F.R. § 20.204(b).  The transcript includes the name of the Veteran, the applicable claim number, and the Veteran's statement/testimony that he wished to withdraw this claim.  And since the Board had not yet issued a decision concerning this claim, the criteria are met for withdrawal of the appeal of this claim.  See id.  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed. Consequently, dismissal of the pending appeal is the appropriate disposition.  See 38 U.S.C. § 7105(d).

Accordingly, further action by the Board concerning the appeal of whether new and material evidence has been received to reopen a claim of entitlement to service connection for periodontal disease is not warranted, and the appeal of this claim is dismissed.  Id. 

New and Material evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 C.F.R. § 5108. 
"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The provisions of 38 U.S.C. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Historically, a February 2004 rating decision denied the Veteran's claim of service connection for left hip disability on the basis that there was evidence that the left hip disability pre-existed service and was not aggravated by service.  No additional evidence pertinent to this issue was associated with the claims file within the appeal period following the February 2004 rating decision.  See 38 C.F.R. § 3.156 (b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the February 2004 rating decision is final. 38 U.S.C. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.1103.  The instant claim for service connection for left hip disability was received in March 2011.

Since the February 2004 rating decision, the Veteran and his attorney submitted additional evidence, to include testimony that suggests the Veteran's pre-existing left hip disorder was aggravated by his military service.  This evidence is new, in that it was not previously of record at the time of the previous rating decision.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record.  Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection a left hip disability.  As such, the claim is reopened.

Service connection - sleep apnea

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

Under 38 C.F.R. § 3.303(d) service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had an inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104 (a) (2017).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The Veteran has a current diagnosis of sleep apnea, satisfying the first element of service connection.  See private treatment reports from University of Miami Hospitals and Clinics.  He has submitted numerous lay statements that he experienced sleeping difficulties during active duty that have been continuous.  Further, he and his wife testified that sleeping difficulty was noted in service and continued to the present.  Indeed, his wife indicated that the Veteran experienced snoring; she witnessed apneas, choking, and coughing while he was on active duty.  The lay statements and testimony are competent as they reflect personal observation and/or experience.  The Board has no reason to doubt the credibility of the lay statements and testimony, and they are probative in that they tend to show that the Veteran exhibited symptoms of a disability (later-diagnosed as sleep apnea) during active duty.  Moreover, numerous VA treatment notes since service reflect that the Veteran has consistently complained of daytime fatigue and trouble sleeping. 

Based on the unique circumstances regarding this Veteran's sleep apnea, the Board finds that the evidence shows that his sleep apnea had onset during service.  As such, service connection for this disability is warranted.


ORDER

The claim pertaining to whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for periodontal disease is dismissed.

New and material evidence having been received, the claim for service connection for left hip disorder is reopened; the appeal is granted to this extent.

Service connection for sleep apnea is granted.


REMAND

Further development is required to fairly decide the remaining claim.  The Veteran's left hip disability is characterized as slipped capital femoral epiphysis with underlying arthritis.  

The service entrance examination does not appear to be available.  The Board observes that a March 1979 X-ray of the left hip was, for the most part, unremarkable.

The Veteran appears to be acknowledging that his left hip disorder preexisted service and he claims that it was aggravated by service.  The Board notes that regardless of the Veteran's contention, VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C. §§ 1111, 1132, 1137.
In this case, there was no preexisting condition noted upon entry into service.  Consequently, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

The AOJ denied the claim on the basis that preexisting left hip disability was not aggravated by service.  It is unclear to the Board whether or not this condition is a congenital disease or defect.  Here, there has been no medical finding that the slipped capital femoral epiphysis is a congenital defect.  Even, however, if the disorder is a congenital defect, service connection can be granted for any superimposed disease or injury.  VAOPGCPREC 82-90.

The Veteran was examined by VA in October 2003, however, no opinion regarding the left hip disorder was provided.  As the claim has been reopened, the Board finds that a new VA examination with opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his left hip disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the electronic file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary; the examiner is to identify all left hip disabilities found on examination.  For any diagnosed left hip disability, the examiner should provide an opinion to the following:

a.  Is it at least as likely as not that any diagnosed left hip condition is a congenital defect or disease? [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990).] 

b.  For any diagnosed left hip disability that is a congenital defect, is it at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional left hip disability?

c.  For any left hip disability that is a congenital disease, state whether it is clear and unmistakable that the condition preexisted the Veteran's military service. 

If so, is it also clear and unmistakable that the preexisting left hip disease was not aggravated (i.e., permanently worsened) during the Veteran's military service? 

d.  For any left hip disability that is not a congenital defect or disease, is it at least as likely as not (50 percent probability or more) that the left hip disability had its onset during active service?

All opinions must be accompanied with adequate reasoning/rationale; and the Veteran's statements must be taken into consideration.

2.  Thereafter, review the claims file to ensure that all the foregoing requested development is completed, and, arrange for any additional development indicated.  The AOJ should then readjudicate the claim on appeal.  If the claim remains denied, then the AOJ should furnish the Veteran and his attorney with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


